Case 1:21-cv-00005-MN Document 41-8 Filed 09/07/21 Page 1 of 2 PageID #: 517




              EXHIBIT “H”
Case 1:21-cv-00005-MN Document 41-8 Filed 09/07/21 Page 2 of 2 PageID #: 518


From:            Corby Vowell
To:              Aamir Kazi; Susana M. Ricardo; Jon Suder; Mike Cooke; Rich Wojcio; bfarnan@farnanlaw.com; Christopher O.
                 Green; Susan Morrison; Michael J. Farnan
Cc:              McAfee/Kajeet
Subject:         RE: Kajeet v. McAfee - Service of Discovery
Date:            Wednesday, September 1, 2021 5:58:00 PM


Aamir,
In our meet and confer yesterday, August 31, 2021, we discussed the scope of the Requests for
Production Nos. 6-8-17-18, 29, 32, 40, and 47 to clarify for McAfee the categories of documents that
Kajeet is seeking. You indicated that, based on the clarifications, you would go back and request
responsive documents from McAfee.

We also discussed the timing of McAfee’s production of documents for the other requests which
McAfee indicated it would produce documents. You stated that McAfee would not be producing
responsive documents this week or next week and that the bulk of McAfee’s production would likely
be made in approximately 4-6 weeks.

In addition, we discussed McAfee’s response to Kajeet’s Interrogatory No. 1 related to its non-
infringement positions and Kajeet’s position that McAfee needed to identify specific portions of the
source code that are relevant to Interrogatory No. 1. You stated that McAfee would not identify any
specific portions of the code.

We look forward to receiving McAfee’s document production.
Thanks,
Corby
